DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer program element”, as recited in claim 12, is disclosed to be a computer program, per se, and does not fall into any statutory category.
Also, Claims 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 13 is drawn to functional descriptive material recorded on a computer readable medium.  Normally, the claim would be statutory.  However, the specification, at page 19, lines 3-7 defines the claimed computer readable medium as encompassing statutory media such as a “optical storage medium or a solid-state medium supplied together with or as part of other hardware”, but does not specifically define a computer-readable medium as only the given examples.  Therefore, according to 1351 OG 212, dated 2/23/2010, computer readable medium will be reasonably interpreted to cover both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Furthermore, examiner notes that the cited interpretation is valid even if the specification is silent in regards to computer readable media and other such variations.
In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Examiner suggests, as seen within 1351 OG 212 dated 2/23/2010, applicant include the limitation, “non-transitory”, within the cited claims to overcome the rejection and to avoid any issues of new matter.

Allowable Subject Matter
Claims 1-11 are allowed. Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662